Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to communications regarding the applicant’s arguments, filed on 2/21/2022.
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments and Amendments
Applicant's arguments filed on 2/21/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that Baillargeon does not teach “subscribing node” or “publishing node”, “subscribing node comprising…a first synchronization database” (Argument 1, pages 6-7) ; “a subscribing node …is configured to: receive, from a publishing node…” (Argument 2, pages 7-8); “a first synchronization database” according to specification “the synchronization database is a software container object that (i) stores data attributes, such as states or events, (i1) supports the aggregation of data changes on one node, referred to as a publishing node, and (iii) supports the publication of that changed data to one or more subscriber nodes.” (Argument 3, pages 8-9); “receive, from a publishing node, a first synchronization message including updates to one or more of the first attributes.” (Argument 4, page 9).
Examiner respectfully disagrees with the above arguments. 

In response to Applicant’s argument 2 that Baillargeon does not teach “a subscribing node …is configured to: receive, from a publishing node…”, it is noted that since Baillargeon teaches the communication between nodes 12a and 12b in Fig. 2-5, par. 0035-0038, 0045, Baillargeon teaches the claimed feature “receive”.
In response to Applicant’s argument 3 that Baillargeon does not teach “a first synchronization database” according to specification “the synchronization database is a software container object that (i) stores data attributes, such as states or events, (i1) supports the aggregation of data changes on one node, referred to as a publishing node, and (iii) supports the publication of that changed data to one or more subscriber nodes.” It is noted that, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Baillargeon does not teach “receive, from a publishing node, a first synchronization message including updates to one or more of the first attributes.”, it is noted that in par. 0035-0040, since data is being updated in table, i.e. “Destination computer 12b looks up destination identifier 36 in ingress known destination table 30. If ingress known destination table 30 does not include destination identifier 36, destination computer 12b determines that destination identifier 36 in user data packet 34 is unknown and stores destination identifier 36 in association with source address 38 in ingress unknown destination table 28 (shown in FIG. 3)”, and since the information to be updated in the table is received from a publishing node, or a different node other than the subscribing node itself, Baillargeon clearly teach the claimed feature “a first synchronization message including updates”.
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No.9424303.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 34 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 20140019581 to Baillargeon et al. (hereinafter “Baillargeon”).
As to claim 34, Baillargeon teaches subscribing node comprising (Fig. 1, par. 0012-0018, 0035-0038): 
one or more processors (par. 0012-0018); and 

wherein the subscribing node is configured to: receive, from a publishing node, a first synchronization message including updates to one or more of the first attributes (par. 0035-0040, receiving data comprising addresses); 
scan the first synchronization message for errors (Fig. 9, par. 0067-0070, errors in first synchronization from source to destination); 
in response to detecting an error in the first synchronization message: transmit an error message to the publishing node (Fig. 9, par. 0067-0070, send error indication message at S95 ); and 
enter an error state in which additional synchronization messages are discarded (Fig. 9, par. 0071-0073, discards subsequent data ).
As to claim 36, Baillargeon teaches the subscribing node of claim 34, wherein after exiting the error state, the subscribing node is further configured to: receive, from the publishing node, a second synchronization message including updates to one or more of the first attributes (Fig. 9, par. 0071-0073, response to additional message after retransmission timer is expired. It is noted that error state is interpreted as the state when retransmission period is not expired).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baillargeon, and further in view of U.S. Patent No. 7529599 to Bhatt et al. (hereinafter “Bhatt”)
As to claim 35, Baillargeon teaches the subscribing node of claim 34. Baillargeon does not explicitly teach wherein the subscribing node is further configured to: receive, from the publishing node, a reset signal and responsive to the received reset signal, exit the error state as claimed.
Bhatt teaches wherein the subscribing node is further configured to: receive, from the publishing node, a reset signal and responsive to the received reset signal, exit the error state (Fig. 8A, 8B, col. 21 ln. 29-col. 22 ln. 16, reset signal to exit an error state)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Baillargeon with the teaching of Bhatt because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bhatt would allow Baillargeon to “...provide simple mechanisms for moving devices in multiple axes of a coordinate system in a coordinated fashion... Such functionality can be provided in a user-friendly interface for linear and circular moves in multi-dimensional space (e.g., Cartesian coordinate system). The algorithm employed for path planning can provide fast execution and dynamic parameter changes (e.g., maximum velocity, acceleration and .
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baillargeon, and further in view of U.S. Patent No. 6421570 to McLaughlin et al. (hereinafter “McLaughlin”)
As to claim 38, Baillargeon teaches the subscribing node of claim 34. Baillargeon does not explicitly teach wherein the subscribing node is a component of a robotic system as claimed.
McLaughlin teaches wherein the subscribing node is a component of a robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Baillargeon with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow Baillargeon to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
As to claim 39, Baillargeon teaches the subscribing node of claim 38. Baillargeon does not explicitly teach wherein the publishing node is a unit controller, a dispatcher, a manipulator, a supervisor, a video subsystem, or a user interface of the robotic system as claimed.
McLaughlin teaches wherein the publishing node is a unit controller, a dispatcher, a manipulator, a supervisor, a video subsystem, or a user interface of the robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Baillargeon with the teaching of McLaughlin because 
As to claim 40, Baillargeon teaches the subscribing node of claim 38. Baillargeon does not explicitly teach wherein the publishing node is a link in a kinematic chain, an actuator, a sensor, or a subgroup of the robotic system as claimed.
McLaughlin teaches wherein the publishing node is a link in a kinematic chain, an actuator, a sensor, or a subgroup of the robotic system (Figure 1, column 4 lines 11-65, robotic system and subsystems such as controller, separator, grinder or washer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Baillargeon with the teaching of McLaughlin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of McLaughlin would allow Baillargeon to facilitate “...improved control systems capable of distributing large amounts of data between nodes of a network without exceeding the bandwidth of the network and without forming bottlenecks at heavily requested nodes...” (McLaughlin, column 11 lines 11-30).
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the aforementioned nonstatutory obviousness-type double patenting rejection.
Claims 21-33 are allowed, pending the aforementioned nonstatutory obviousness-type double patenting rejection
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168